DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous objections to claims 1, 3, 6-7, 11-12, 15-17, 21, 24, 27, and 29-30 are withdrawn in view of the amendment made to the claims.
	The previous rejection of claims 1-30 under 35 U.S.C. 112(b) is withdrawn in view of the amendment made to claims 1, 19, and 21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Eisentein on 06/10/2022.
The application has been amended as follows: 
Claim 1
A process to prepare propylene from a mixture of hydrocarbons having an olefin content of between 5 and 50 wt.% and boiling for more than 90 vol.% between 35 and 280 °C or from a hydrocarbon feed comprising paraffins, naphthenics, aromatics and optionally up to 10 wt.% of olefins, wherein the process comprises the following steps:
(a) feeding a feedstock having a temperature between 450 and 750°C stock comprises the mixture of hydrocarbons and/or the hydrocarbon feed and is contacted with a low acidic density cracking catalyst comprising a large or medium pore zeolite having a silica alumina ratio at a hydrocarbon partial pressure of below 3 bar and at a weight hourly space velocity of between 0.5 and 100 h-1,
(b) isolating propylene and optionally other low boiling compounds having a boiling point lower than or equal to that of C4 hydrocarbons from an effluent of step (a) wherein a first high boiling fraction having a boiling point of higher or equal to that of C4 hydrocarbons remains,
(c) feeding all or a part of the first high boiling fraction and optionally in admixture with a recycle stream to a fixed bed reactor where the all or part of the first high boiling fraction is contacted with a high acidic density cracking catalyst comprising a large or medium pore zeolite having a silica alumina ratio which is lower than the silica alumina ratio of the low acidic density cracking catalyst at a hydrocarbon partial pressure of below 3 bar and at a weight hourly space velocity of between 0.5 and 100 h-1 and wherein the temperature of feedstock as fed to the fixed bed reactor in step (a) is lower than the temperature of the all of part of the first high boiling fraction optionally in admixture with a recycle stream as fed to the reactor in step (c), 
(d) isolating propylene and optionally other low boiling compounds from [[the]] an effluent of step (c) wherein a second high boiling fractions remains, and 
(e) recycling all or a part of the second high boiling fraction to step (a) and/or to step (c)of step (a) and/or step (b).

Claim 9
The process according to claim [[8]] 7, wherein the heterogenous catalyst comprises between 25 and 80 wt.% ZSM-5.

Claim 13
	The process according to clam 1, wherein the low acidic density cracking catalyst and/or the high acidic density cracking catalyst is a heterogenous catalyst comprising[[es]] between 35 and 50 wt.% ZSM-5.

Claim 16
The process according to claim 1, wherein the content of aromatic compounds in the combined hydrocarbons 

Claims 19-20: Canceled.

Claim 21
A process to prepare propylene from a hydrocarbon feed comprising paraffins, naphthenics, aromatics and optionally up to 10 wt.% of olefins wherein the process comprises the following steps: 
(aa) feeding the hydrocarbon feed in admixture with a recycle stream and having a temperature of between 450 and 700 °C to a continuously operated fixed bed reactor comprising a heterogenous 2O5 and a binder where the admixture is contacted with the heterogenous -1,
(bb) isolating propylene and optionally other low boiling compounds having a boiling point lower than or equal to that of C4 hydrocarbons from [[the]] an effluent of step (aa) wherein a high boiling fraction[[s]] having a boiling of higher or equal to that of C4 hydrocarbons remains,
(cc) recycling a part of the high boiling fraction to the fixed bed reactor of step (aa) wherein the total content of aromatics in the combined hydrocarbons as fed to the fixed bed reactor in step (aa) is maintained at between 10 and 40 wt.%, optionally by additionally feeding an aromatic comprising further hydrocarbon mixture to the fixed bed reactor.

Claim 24, lines 3:
as present in a fixed bed to obtain a fraction rich in aromatics and wherein all or a part of the fraction

Claim 27
A process system suited to prepare propylene from an olefin comprising hydrocarbon mixture, the system comprising 
(i) one or more parallel operated first fixed bed reactors comprising an amorphous heterogeneous cracking catalyst or a heterogeneous cracking catalyst comprising a medium or large pore zeolite having a silica to alumina ratio of between 1 and 1000, 
(ii) first distillation and/or flash separation units fluidly connected to an outlet of the one or more parallel operated first fixed bed reactors, said first distillation and/or flash separation units having at least an outlet for a propylene comprising fraction and an outlet for high boiling compounds having a boiling point of higher or equal to that of C4 hydrocarbons, 
(iii) means to recycle the high boiling compounds from the outlet of the first distillation and/or flash separation units to an inlet of the one or more parallel operated first fixed bed reactors, 
(iv) one or more parallel operated second fixed bed reactors comprising a heterogeneous cracking catalyst comprising up to 80 wt.% ZSM-5 having a silica to alumina ratio of between 2 and 1000, between 1-20 wt.% P2O5 and a binder, [[and]] wherein an inlet of the one or more parallel operated second fixed bed reactors [[are]] is fluidly connected to the outlet for high boiling compounds of the first distillation and/or flash separation unit, wherein the heterogeneous cracking catalyst in the one or more second fixed reactors has a silica alumina ratio which is lower than that of the amorphous heterogenous cracking catalyst or the heterogenous cracking comprising a medium or large pore zeolite in the one or more first fixed bed reactors, and the one or more first fixed bed reactors are configured to operate at a lower temperature than the one or more second fixed bed reactors,
(v) second distillation and/or flash separation units fluidly connected to an outlet of the one or more parallel operated second fixed bed reactors of (iv), said second distillation and/or flash separation units having at least an outlet for a propylene comprising fraction and an outlet for high boiling compounds having a boiling point of higher than or equal to that of C4 hydrocarbons, and 
(vi) means to recycle the high boiling compounds from the outlet of the second distillation and/or flash separation units to the inlet of the one or more first fixed bed reactors and to the inlet of the one or more second fixed bed reactors.

Claim 29, line 4:
separation units and means to recycle a part of [[the]] an effluent of the aromatic conversion fixed bed reactors to the inlet of the one or more parallel operated first fixed bed reactors, to the [[an]] inlet of the one or more parallel operated second fixed bed reactors and to an inlet of the one or more parallel operated aromatics conversion fixed bed reactors.

Claim 30, lines 1-2:
The system according to claim 29, wherein the one or more parallel operated aromatic conversion fixed bed reactors have an inlet for hydrogen and have a bed of a heterogeneous

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for preparing propylene and the system for operating said process, as recited in claims 1 and 27. Particularly, no prior art of record teaches or suggests the two-stage cracking process comprising: feeding a hydrocarbon feed to a first cracking reactor containing a low acidic cracking catalyst; isolating propylene and other low boiling compounds from the effluent from the first reactor to obtain a first high boiling fraction; feeding at least a part of the first high boiling fraction to a second cracking reactor containing a high acidic cracking catalyst; isolating propylene and other low boiling compounds from the effluent from the second cracking reactor to obtain a second high boiling fraction; and recycling at least a part of the second boiling fraction to the first and/or second cracking reactor, wherein the low acidic cracking catalyst in the first cracking reactor is less acidic than the high acidic cracking catalyst in the second cracking reactor, and wherein the temperature of the feed to the first cracking reactor is lower than the temperature of the feed to the second cracking reactor. In addition, no prior art of record, individually or in combination, teaches or reasonably suggests the claimed process of claim 21, wherein the process comprises: feeding a hydrocarbon feed comprising paraffin, naphthenics, aromatics, and optionally up to 10 wt% olefins, in admixture with a recycle stream, to a fixed bed cracking reactor comprising an acidic cracking catalyst to produce a product comprising propylene; isolating propylene and optionally other low boiling compounds from the effluent from the cracking reactor to obtain a high boiling fraction, and recycling a part of the high boiling fraction to the cracking reactor in manner such that the total content of aromatics in the combined mixture as fed to the cracking reactor is maintained at between 10 and 40 wt.%.
Dath et al. (US Pat. 6,388,161; EP equivalent cited in IDS dated 04/08/2021) disclose a process for cracking an olefin-rich hydrocarbon feedstock in two serially-connected reactors to produce a product comprising propylene (Abstract; col. 13, line 40- col. 14, line 29). Dath teaches that the cracking of the olefins is performed in the presence of crystalline silicate of the MFI family having a silica alumina ratio of at least 180 and at an inlet temperature of from 500-600 °C (col. 8, 34-37; col. 9, lines 13-14; col. 13, lines 6-7). However, Dath does not provide sufficient teaching or suggestion that would have motivated one skilled in the art to particularly operate the two reactors such that (i) the first reactor is operated at a lower temperature than the second reactor, and (ii) the catalysts in the first and second reactors comprise large or medium pore zeolite where the catalyst in the first reactor has a higher silica alumina ratio than the catalyst in the second reactor, as required in claims 1 and 27. Dath also fails to teach recycling to the first reactor a high boiling fraction obtained from the effluent from the second reactor such that the total content of aromatics in the feed to the first reactor is maintained between 10 and 40 wt%, as required n claim 21.
Henry et al. (US Pub. 2006/0108260 A1) disclose a two-stage fluid catalytic cracking process for producing C2-C4 olefins, the process comprising (i) cracking a feedstock in the presence of a mixture of a large pore zeolitic catalyst and a medium pore zeolitic catalyst to produce lower boiling reaction products, (ii) fractionating said lower boiling reaction products to obtain a propylene-rich vapor stream and a naphtha boiling range stream, (iii) cracking the naphtha boiling range stream with a zeolitic catalyst to produce a cracking product, and (iv) fractionating the cracked product to produce a C3 fraction ([0007]; [0031]; cl. 1). However, Henry fails to teach or suggest that the first state is operated at a lower temperature and with a zeolite catalyst having a higher silica alumina ration, compared to the second stage. The reference also fails to teach or suggest maintaining the aromatic content in the feedstock by recycling a portion of cracked products.
Dessau et al. (US Pat. 5,292,976, cited in IDS dated 04/08/2021) disclose a two-stage process for conversion of paraffins in naphtha to aromatics and conversion of naphthenes in naphtha to olefins (Abstract). Dessau teaches that However, Dessau fails to teach (i) producing an effluent from the first reactor containing propylene (see TABLE 1), (ii) separating propylene from the first effluent, prior to the second stage, (iii) employing two cracking catalysts, where the first catalyst is less acidic than the second catalyst, and (iv) operating the reactors such that the temperature of the first reactor is lower than that of the second reactor, as recited in claims 1 and 27. Dessau also fails to teach the claimed process for converting a hydrocarbon feed comprising paraffins, naphthenics, aromatics and optionally up to 10 wt% olefins, as recited in claim 21, where a part of the high boiling compound fraction recovered from the cracking effluent is recycled back to the cracking reactor such that the total content of aromatics being fed to the cracking is maintained at between 10 and 40 wt%.
Leyshon et al. (US Pat. 5,026,936) discloses a process for converting a C4 or higher feed (102 in Fig. 1), such as naphtha, to a product (10) containing propylene (col. 2, lines 12-21; col. 3, lines 39-44). Leyshon teaches using an acidic zeolite catalyst, e.g. ZSM-5 (col. 4, lines 11-16). However, Leyshon does not teach or suggest the two-stage process recited in claim 1 and 27, and also fails to teach the cracking process of claim 21 where a high boiling fraction, recovered from the cracking effluent is recycled back to the cracking reactor such that the total content of aromatics being fed to the reactor is maintained at between 10 and 40 wt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772